Title: From John Quincy Adams to Josiah, III Quincy, 5 June 1822
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					Dear Sir
					Washington 5 June 1822.
				
				Conformably to the suggestion in your favour of the 24th ultimo, I have written to Mr Cruft, requesting him to have the Books at the Athenæum belonging to me packed up in boxes and deposited with some others now in his custody—I pray you to accept my best acknowledgments for your kind offers of assistance and have desired Mr Cruft should he have occasion for it to avail himself of them.I am with great Respect and Regard / Dear Sir, your faithful Servt
				
					
				
				
			